Citation Nr: 1502406	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-11 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New York


THE ISSUES

1.  Entitlement to benefits under the Home Improvement and Structural Alterations (HISA) program, pursuant to 38 U.S.C.A. § 1717, specifically converting the Veteran's existing bathtub to a standard bathtub.

2.  Entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically converting the Veteran's existing bathtub to a Jacuzzi-type bathtub.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to December 1959 and from December 1961 to May 1962. 

This matter arises before the Board of Veterans' Appeals (Board) on appeal of February 2011 and June 2011 administrative actions, in which the Veterans Affairs Medical Center (VAMC) in Buffalo, New York, through the HISA Committee, denied the Veteran's request to convert his existing bathtub to a standard bathtub with a Jacuzzi-type bathtub adaptation.  After considering the testimony of the appellant and the Veteran, the Board has characterized the issues on appeal to more accurately reflect that there are separate matters on appeal.  

In May 2013, a travel board hearing was held before the undersigned in Buffalo, New York.  A transcript of the hearing is available for review.  


FINDING OF FACT

In December 2014 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Buffalo, New York, that the Veteran died that month.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


